Citation Nr: 1821459	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  17-56 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel 







INTRODUCTION

The Veteran served in the Army on active duty from February 1952 to February 1955.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2016 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).


FINDING OF FACT

A bilateral hearing loss disability did not manifest in-service, or within the first post-service year, and is not shown to be attributable to service. 


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or aggravated by service and an organic disease of the nervous system may not be presumed to have been incurred therein. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5013, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017). 

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (c). The Board notes the National Personnel Records Center (NPRC) has indicated the Veteran's service treatment records (STRs) and personnel records are not available and presumed destroyed in the NPRC fire in 1973. Where STRs have been destroyed or are unavailable, VA has a heightened duty to assist the Veteran and the Board has a heightened duty to provide and explanation of reasons or bases for its findings. See O'Hare vs. Derwinski, 1 Vet. App. 365 (1991). That duty includes obtaining medical records and examinations where indicated by the facts and circumstances of the individual case. Littke v. Derwinski, 1 Vet. App. 90 (1990). A May 2016 Memorandum provided notice to the Veteran that his STRs are unavailable. The Veteran in May 2106 correspondence noted he was not treated for hearing loss in-service and declined to return NA Form 13055. The analysis below has been undertaken with this heightened duty in mind. The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the claimant. See Russo v. Brown, 9 Vet. App. 46 (1996).

Neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board that the appeal may be considered on the merits.

II. Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C. §§ 1110, 1131.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for a disease shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in-service.  38 C.F.R. § 3.303(d).  Service connection for chronic disease may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. Here, with respect to the current appeal, that list includes other organic diseases of the nervous system, to include hearing loss. See 38 C.F.R. § 3.309(a).
When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 CFR 3.303 (b).  Service connection for a recognized chronic disease can also be established through continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309.

In addition to the legal authority, the Board notes that the threshold for normal hearing is from 0 to 20 decibels. Hensley v. Brown, 5 Vet. App. 155, 157 (1993). Hearing loss disability claims are governed by 38 C.F.R. § 3.385. This regulation provides hearing loss is a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz  (Hz) is 40 decibels (dB) or greater. 38 C.F.R. § 3.385. Alternatively, a hearing loss disability can be established by auditory thresholds for at least three of those frequencies at 26 decibels or greater or by speech recognition scores under the Maryland CNC Test at less than 94 percent. 38 C.F.R. § 3.385.

The Board notes that the Veteran is not asserting that his claimed disability resulted from him engaging in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C. § 1154 (b) (2012) are not applicable. 

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III. Analysis

The Veteran contends he is entitled to service connection for a bilateral hearing loss disability. The Veteran has consistently reported that his hearing loss is a result of noise exposure in-service. While stationed in Germany the Veteran reports he was a machine gunner for approximately 18 months and fired 200 rounds of ammunition with a light caliber machine gun every three months, without hearing protection. See October 2016 notice of disagreement. The Veteran has reported in-service he fired a great deal of weapons without any hearing protection. The Veteran is competent to describe his ongoing symptoms in-service and since and his statements are credible.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Veteran has a diagnosis of bilateral sensorineural hearing loss. See August 2016 VA examination. The Veteran contends his in-service noise exposure resulted in his current hearing loss. The Veteran indicated in-service he was subjected to hazardous noise in close proximity to weapons working as a machine gunner. The Veteran's DD 214 confirms his most significant duty assignment was 39th infantry regiment and notes his Military Occupational Specialty (MOS) was supply records specialist (3835).  As such the Board concedes exposure to hazardous noise in-service.

As noted above the Veteran's STRs are presumed lost in the 1973 NPRC fire. In cases such as these, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the- doubt rule. O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992). The Board's analysis of this Veteran's claim is undertaken with this duty in mind. In light of the Veteran's consistent statements and the evidence of record, including the conceded hazardous noise exposure in-service, there is credible evidence indicating an in-service, event injury or disease is satisfied.

The issue is whether the Veteran's current hearing loss is related to service. Turning to the medical evidence the Veteran was afforded a VA examination in August 2016.  The examiner noted the Veteran's reported noise exposure in-service and noted the Veteran's STRs were unavailable. On the authorized audiological evaluation in August 2016, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
50
60
65
LEFT
40
40
40
60
65

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 84 percent in the left ear. The examiner noted bilateral sensorineural hearing loss. The examiner found that the Veteran's bilateral hearing loss was less likely than not caused by or a result of his active service. The examiner noted that although the Veteran was a gunner, in the military, and exposed to hazardous noise, post service he had considerable noise exposure. In service the examiner noted that as a machine gunner the Veteran fired approximately weapons 4 times per year for 3 years, and did not have combat exposure. Significantly the examiner noted that post service the Veteran had considerable noise exposure as a highway construction engineer working around jack hammers and pile drivers for 40 years, without the use of hearing protection. The Veteran reported during the first part of his career he was in the field, and then had a desk job. Additionally, the Veteran reported recreational noise exposure as a hunter, regular use of lawn equipment and motorcycles without the use of hearing protection. The examiner noted that the Veteran reported his hearing was not an issue until 2000, and his hearing loss had a gradual onset in 2000. As such the examiner found that it was less likely than not that the Veteran's hearing loss was related to active service.  The examiner attributed the Veteran's hearing loss to post-service noise exposure as his hearing loss had a gradual onset over 40 years after separation from service. The examiner found that the Veteran's hearing loss impacts his ordinary conditions of daily life, in that he reports wearing hearing aids regularly since 2011. 

The Board finds the VA examination and opinion is entitled to probative weight, as the examiner's opinion was based on a through medical examination and review of the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). As such, the Board finds the examination and opinion is of high probative value. 

VA treatment records have been associated with the claims file. VA treatment records note the Veteran has been seen for ongoing servicing and repair of his hearing aids. In July 2010 treatment records the Veteran reported hearing difficulties and notes that his hearing loss began in 2000, and he would like to try hearing aids. See July 30, 2010 VA audiology consult. In September 2012 the Veteran reported a possible decrease in hearing sensitivity and noted that his hearing aids were recently reprogrammed. Examination noted known stable bilateral sensorineural hearing loss. See September 24, 2012 VA audiology note. 

An August 2015 audiogram noted pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
40
60
65
LEFT
40
40
35
65
60

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 80 percent in the left ear. See August 15, 2015 VA audiogram. In January 2016 the Veteran was seen for a hearing aid check and reported ongoing difficulty hearing. See January 25, 2016 VA audiology note. 

After consideration of all the evidence of record the Board finds that the preponderance of the evidence is against finding that entitlement to service connection for bilateral hearing loss is warranted. The Board notes that the Veteran is competent to testify to his observations and symptoms of hearing loss and his statements are credible. However, the Veteran's testimony must be weighed against the other evidence of record. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, the Veteran's statement as to whether his hearing loss is related to in-service noise exposure is outweighed by the other evidence of record. The Board finds that the medical evidence is more probative and more credible than the lay opinions of record.

While the Veteran has reported that his current hearing loss is a result of noise exposure in service, the Board finds the VA examination and opinion which was based on the examiner's medical expertise and well-reasoned rationale is more probative. The VA examiner noted that although the Veteran was a gunner in-service, and exposed to hazardous noise, post service he had considerable noise exposure. In service the examiner noted as a machine gunner the Veteran fired weapons approximately 4 times per year for 3 years, and did not have combat exposure. Significantly the examiner noted post-service the Veteran had considerable noise exposure as a highway construction engineer working around jack hammers and pile drivers and recreational noise exposure as a hunter, regular use of lawn equipment and motorcycles without the use of hearing protection. The examiner noted the Veteran reported his hearing loss was not an issue until 2000, and his hearing loss had a gradual onset after 2000. As such the examiner found it was less likely than not that the Veteran's hearing loss was related to active service.  

The Board has considered the absence of the Veteran's STRs and that the Board has a heightened duty to provide and explanation of reasons or bases for its findings. See O'Hare vs. Derwinski, 1 Vet. App. 365 (1991). However, the VA examiner attributed the Veteran's hearing loss to post-service noise exposure, not to noise exposure in-service. As such the Board finds service connection is not warranted for a bilateral hearing loss disability.

VA treatment records associated with the claims file do not contradict the VA examination and opinion and are absent indications of a relationship between the Veteran's hearing loss and in-service noise exposure. 

The Board notes that the Veteran and his representative in March 2018 correspondence contended that the VA examination noted an absence of hearing loss, and found that the Veteran did not have a hearing loss disability, and at a subsequent audiology appointment at VA these results were noted to be incorrect. However, in review of the August 2016 VA examination, the Board notes the examiner consistently noted bilateral sensorineural hearing loss. Additionally, VA treatment records before and after the VA examination have consistently noted stable bilateral sensorineural hearing loss. As noted above, the Veteran's has bilateral sensorineural hearing loss for VA purposes, this is not in dispute. 

However, the issue before the Board is whether the Veteran's current hearing loss is attributable to service. VA benefits may not be granted based on speculative opinions.  Rather, opinions must be made by competent professionals and be based on a rationale that is clear to the Board.  The Veteran's representative is not competent to provide a medical opinion, which it has attempted to do in its argument.  Furthermore, even if the representative was found to be a competent source of opinion, evidence favorable to a veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service is insufficient to establish service connection.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  Lastly, the benefit of the doubt rule is for application when the evidence is in equipoise, which occurs only when there is an approximate balance between the positive and negative evidence.  38 C.F.R. § 3.102 (2017). That evidence must be both competent and credible. Here, there is no such balance of evidence.  

In addition a bilateral hearing loss disability was not "noted" during service or within one year of separation.  See Walker, 708 F.3d 1331.  The Veteran's service treatment records are unavailable as these are presumed to be lost in the NPRC fire. However, the Veteran has not alleged and treatment records have not been associated with the claims file noting hearing loss in-service or one year after service. The Veteran indicated in-service he was subjected to hazardous noise in working as a gunner. The Veteran's DD 214 confirms his military occupational specialty as a supply records specialist and he was primarily stationed with the 39th infantry regiment. As such, the Board concedes in-service noise exposure. See 38 U.S.C. § 1154; 38 C.F.R. § 3.303(a). However, based on the probative evidence of record the Board finds that the Veteran's bilateral hearing loss did not manifest within the one year period after service and service connection is not warranted on a presumptive basis. In addition, in weighing the evidence of record the Board finds the competent and credible evidence of record is against finding continuity of symptomatology. As a result, service connection based on continuity of symptomology is not warranted.

Although the Veteran has established a current disability the preponderance of the evidence weights against finding that the Veteran's bilateral hearing loss is attributable to his active service and as such service connection is not warranted.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  For these reasons, the claim is denied.

ORDER

Entitlement to service connection for bilateral hearing loss is denied. 



____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


